DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	Claims 1-17 are not being interpreted under 35 USC 112(f) because these claims do not use means for and/or the equivalent language and therefore these claims are being given the broadest reasonable interpretation as required under MPEP 2111.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,733,138. 

	Claim 1 is broader in scope than claim 1 of U.S. Patent No. 10,733,138.  That is, claim 1 anticipates claim 1 of U.S. Patent No. 10,733,138.  

	Claim 2 conflicts with claim 1 of U.S. Patent No. 10,733,138.  Claim 2 anticipates claim 1 of U.S. Patent No. 10,733,138.  

Claim 3 conflicts with claim 1 of U.S. Patent No. 10,733,138.  Claim 3 anticipates claim 1 of U.S. Patent No. 10,733,138.  

Claim 4 conflicts with claim 1 of U.S. Patent No. 10,733,138.  Claim 4 anticipates claim 1 of U.S. Patent No. 10,733,138.  

Claim 5 conflicts with claim 2 of U.S. Patent No. 10,733,138.  Claim 5 anticipates claim 2 of U.S. Patent No. 10,733,138.  

Claim 6 conflicts with claim 3 of U.S. Patent No. 10,733,138.  Claim 6 anticipates claim 3 of U.S. Patent No. 10,733,138.  

Claim 7 conflicts with claim 4 of U.S. Patent No. 10,733,138.  Claim 7 anticipates claim 4 of U.S. Patent No. 10,733,138.  

Claim 8 conflicts with claim 5 of U.S. Patent No. 10,733,138.  Claim 8 anticipates claim 5 of U.S. Patent No. 10,733,138.  

Claim 9 conflicts with claim 6 of U.S. Patent No. 10,733,138.  Claim 9 anticipates claim 6 of U.S. Patent No. 10,733,138.  

Claim 10 conflicts with claim 7 of U.S. Patent No. 10,733,138.  Claim 10 anticipates claim 7 of U.S. Patent No. 10,733,138.  

Claim 11 conflicts with claim 8 of U.S. Patent No. 10,733,138.  Claim 11 anticipates claim 8 of U.S. Patent No. 10,733,138.  

Claim 12 conflicts with claim 9 of U.S. Patent No. 10,733,138.  Claim 12 anticipates claim 9 of U.S. Patent No. 10,733,138.  

Claim 13 conflicts with claim 10 of U.S. Patent No. 10,733,138.  Claim 13 anticipates claim 10 of U.S. Patent No. 10,733,138.  

Claim 14 conflicts with claim 11 of U.S. Patent No. 10,733,138.  Claim 14 anticipates claim 11 of U.S. Patent No. 10,733,138.  

Claim 15 conflicts with claim 12 of U.S. Patent No. 10,733,138.  Claim 15 anticipates claim 12 of U.S. Patent No. 10,733,138.  

Claim 16 conflicts with claim 13 of U.S. Patent No. 10,733,138.  Claim 16 anticipates claim 13 of U.S. Patent No. 10,733,138.  

Claim 17 conflicts with claim 15 of U.S. Patent No. 10,733,138.  Claim 17 anticipates claim 15 of U.S. Patent No. 10,733,138.  

Claim 18 conflicts with claim 14 of U.S. Patent No. 10,733,138.  Claim 18 anticipates claim 14 of U.S. Patent No. 10,733,138.  

Claim 19 conflicts with claim 16 of U.S. Patent No. 10,733,138.  Claim 19 anticipates claim 16 of U.S. Patent No. 10,733,138.  

Claim 20 conflicts with claim 17 of U.S. Patent No. 10,733,138.  Claim 20 anticipates claim 17 of U.S. Patent No. 10,733,138.  




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 7-11, claim 7 recites ‘the transmitter’.  Claim 3 upon which claim 7 depends does not have a transmitter.  Rather claim 3 recites ‘a transmitter unit’.  Therefore, it is unclear if the transmitter of claim 7 is referring to the transmitter unit of claim 3 or another transmitter.  Claims 8-11 do not cure the deficiencies of claim 7 and are rejected for similar reasons.  Please proof read all of your claims.

	Regarding claim 17, claim 17 recites OSFP, SFF, OSFP and CFP.  That is, it is unclear what each of these abbreviations mean without being spelled out in the claim.    Please spell out all abbreviations in the claim before using them.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498.  The examiner can normally be reached on M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stephen J Clawson/Primary Examiner, Art Unit 2461